NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  KEVIN D. SMITH,
                  Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7009
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1832, Judge Margaret C.
Bartley.
               ______________________

                Decided: March 4, 2015
                ______________________

   KEVIN D. SMITH, Baton Rouge, LA, pro se.

    MICHAEL ANTHONY RODRIGUEZ, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC for respondent-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., MARTIN F. HOCKEY, JR.; MARTIN JAMES SENDEK,
DAVID J. BARRANS, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
                ______________________
2                                        SMITH   v. MCDONALD




     Before LOURIE, MOORE, and REYNA, Circuit Judges.
PER CURIAM.
    Kevin D. Smith (“Smith”) appeals from the decision of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying his petition for a writ of
mandamus. See Smith v. McDonald, No. 14-1832, 2014
WL 3909109 (Vet. App. Aug. 12, 2014) (“Order”). Because
Smith’s arguments challenge only factual findings and an
application of law to fact, we dismiss for lack of jurisdic-
tion.
                       BACKGROUND
     Smith served on active duty in the Marines from June
1978 to August 1978. During his service entrance exami-
nation, an examiner determined that Smith had a congen-
ital disability resulting in his left leg being shorter than
his right leg. Smith was allowed to enter basic training,
but after complaining of pain in his left ankle, hip, and
knee, Smith was discharged.
    On May 2, 2006, Smith filed a claim for compensation
with the Department of Veterans Affairs (“VA”) Regional
Office (“RO”) in New Orleans, Louisiana, seeking entitle-
ment to service connection for a left hip disability, a left
knee disability, and tendonitis of the left ankle. Smith’s
claims were denied by the RO, and Smith timely filed a
Notice of Disagreement. Smith later amended his origi-
nal claim to include entitlement to service connection for
back and right hip disabilities.
    Smith perfected his appeal as to his left hip, left knee,
and left ankle claims, but in October 2010 the Board of
Veterans’ Appeals (“Board”) denied Smith’s claims for
service connection. The Board’s decision did not address
Smith’s back and right hip disabilities.
SMITH   v. MCDONALD                                       3



     Smith appealed to the Veterans Court, which granted
a Joint Motion for Remand that vacated the Board’s
decision and remanded the claims to the Board for further
proceedings. The Board ordered the RO to arrange for an
examination to determine if Smith’s military service
aggravated his congenital leg disability. Following the
examination, the RO issued a rating decision awarding
Smith a service connection for peroneal tendonitis of the
left ankle at a 20 percent rating, effective from May 2,
2006. The RO continued to deny Smith’s claims for ser-
vice connection for his left hip and knee disabilities, and
also subsequently denied service connection for Smith’s
back and right hip disabilities.
    In April 2013, Smith appealed to the Board and then
petitioned the Veterans Court for a writ of mandamus,
requesting that the VA be directed to hasten the adjudica-
tion of his claims. The Veterans Court denied the peti-
tion, and on appeal we dismissed for a lack of jurisdiction.
Smith v. Shinseki, 549 F. App’x 1007 (Fed. Cir. 2013).
     In April 2014, the Board denied an earlier effective
date for the service connection and remanded to the RO
for further examination with respect to the left hip and
left knee disabilities. The Board ordered the RO to issue
a Statement of the Case with respect to Smith’s right hip
and lower back disabilities. Smith appealed from the
Board decision with respect to the earlier effective date,
and the Veterans Court affirmed. See Smith v. McDon-
ald, No. 14-1400, 2015 WL 402632 (Vet. App. Jan. 30,
2015).
    On June 9, 2014, Smith filed a petition for extraordi-
nary relief in the nature of a writ of mandamus. Smith
asserted that a writ of mandamus was necessary to
compel the RO to adjudicate the claim for service connec-
tion for the left leg disability filed in August 2006. Smith
alleged that the RO had deliberately delayed reaching a
4                                         SMITH   v. MCDONALD



conclusion as to his left leg disability, and that the failure
to adjudicate was motivated by discrimination.
    The Veterans Court denied Smith’s request for relief.
Order, at *3. With respect to his claim for an earlier
effective date, the court found that Smith possessed
“adequate alternative means to obtain his desired relief
through the appeal process.” Id. at *2. The Veterans
Court noted that Smith’s appeal of the April 2014 Board
decision was pending, id., although we note that the
Board decision has since been affirmed, Smith, 2015 WL
402632, at *2. With respect to Smith’s other claims, the
Veterans Court found that the VA had not delayed the
processing of the claims to an extent that would amount
to an arbitrary refusal to act. Order, at *2–3.
    Smith filed a motion for panel review, which the Vet-
erans Court granted. The panel, however, affirmed the
single-judge decision on the ground that Smith failed to
show that the Veterans Court overlooked or misunder-
stood any point of fact or law with respect to its rejection
of Smith’s arguments.
    Smith then appealed to this court seeking to invoke
our jurisdiction under 38 U.S.C. § 7292.
                        DISCUSSION
    The scope of our review in an appeal from a Veterans
Court decision is limited. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation that was relied upon by the Veterans
Court in making the decision. 38 U.S.C. § 7292(a). We
may also review a Veterans Court decision with respect to
legal questions raised in an appeal that challenge the
Veterans Court’s denial of a petition for a writ of manda-
mus. Lamb v. Principi, 284 F.3d 1378, 1381–82 (Fed. Cir.
2002). Except with respect to constitutional issues, we
“may not review (A) a challenge to a factual determina-
SMITH   v. MCDONALD                                        5



tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
    Smith argues that the Veterans Court erred in finding
that the RO was not unreasonably delaying the pro-
cessing of his claims. However, that argument challenges
only the Veterans Court’s fact-finding and application of
law to the facts of Smith’s case, which are matters outside
of our jurisdiction. See id.; see also Conway v. Principi,
353 F.3d 1369, 1372 (Fed. Cir. 2004) (“[W]hile we can
review questions of law, we cannot review applications of
law to fact.”). Here, the Veterans Court decision did not
involve any questions regarding the validity or interpreta-
tion of a statute or regulation. Rather, the Veterans
Court merely applied established law to the facts of
Smith’s case. See Order, at *1–3. Moreover, nowhere
does Smith allege that the Veterans Court erroneously
applied the mandamus doctrine.
    Smith further alleges undetermined constitutional vi-
olations in his informal brief. However, the Veterans
Court did not address any constitutional issues in its
decision. Without an explanation providing an adequate
basis for Smith’s claims, they are constitutional claims in
name only and thus outside of our jurisdiction. Helfer v.
West, 174 F.3d 1332, 1335 (Fed. Cir. 1999) (Characteriza-
tion of an appeal as “constitutional in nature does not
confer upon us jurisdiction that we otherwise lack.”).
    We have considered the additional arguments pre-
sented in Smith’s informal appeal brief but do not find
them persuasive. Smith raises neither a substantial
constitutional issue nor other legal question. For the
foregoing reasons, the appeal is dismissed for lack of
jurisdiction.
                       DISMISSED
                           COSTS
    No costs.